FILED
                              NOT FOR PUBLICATION                            DEC 21 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SARABJIT SINGH TAKHAR,                            No. 10-72766

               Petitioner,                        Agency No. A098-847-874

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Sarabjit Singh Takhar, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Takhar’s motion to reopen

as untimely where it was filed two years after the BIA’s final order, see

8 C.F.R. § 1003.2(c)(2), and Takhar failed to demonstrate materially changed

circumstances in India to qualify for the regulatory exception to the time limit, see

8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-89 (new evidence must be

qualitatively different from the evidence presented at the prior proceeding to be

material).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72766